Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.

Response to Amendment
	This is response to the Amendment filed 18 February 2022.

Response to Arguments
3.	Applicant’s arguments, see page 4, line 7 through page 7, line 13, filed 18 February 2022 with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2006134603 (hereafter JP ‘603) has been withdrawn.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicants’ arguments (see page 1, line 1 through page 7, line 18). 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
5.	The rejection of claims 1-12 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2006134603 (hereafter JP ‘603) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006134603 (hereafter JP ‘603) in view of Frericks et al. (US7871662).
Claim 1:	JP ‘603 discloses an electrode catalyst for an Oxygen Reduction Reaction (ORR), comprising: 
a) a transition metal nitride layer (paragraphs [0015] and [0017]) deposition a substrate (carrier)(paragraph [0019]).
JP ‘603 does not disclose that b) an ORR catalyst electrically conductive, partially oxidized surface layer formed on the transition metal nitride layer, wherein the ORR catalyst surface-oxide-layer comprises from sub-monolayer to 20 surface oxide monolayers.	
Frericks et al. disclose, in a similar problem solving area, a transition metal nitride (e.g. TiN) deposited, via cathode sputtering (reactive sputtering), on a substrate (Ti); and an ORR catalyst electrically conductive, partially oxidized surface layer formed on the transition metal nitride layer (via an electrochemical process)(abstract col. 2: 63-col. 3: 3; and col. 3: 18-26; col. 4: 12-17; and Figure 3). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer of JP ‘603 by incorporating the ORR catalyst electrically conductive, partially oxidized surface layer of Frericks et al.
One having ordinary skill in the art would have been motivated to provide a simulation electrode that would have had very good biocompatibility and high long-term corrosion resistance and which at the same time would have been produced rapidly and inexpensively (col. 1: 56-59).
Claim 2:	JP ‘603 discloses that the 2) The electrode catalyst for an ORR of claim 1, wherein a transition metal of said transition metal nitride layer is selected from the group consisting of Mo, Ni, Co, Fe, V, Ta, W, and Mn (paragraph [0015] and [0017]). 
Claim 3:	JP ‘603 discloses that the structure of the transition metal nitride layer is selected from the group consisting of an amorphous structure, and a crystalline structure.
In particular, given that the transition metal nitride layer is of the same or similar composition and is deposited in the same or similar manner as that instantly disclosed (i.e. sputtering), JP ‘603 anticipates or renders obvious a transition metal nitride layer selected from the group consisting of an amorphous structure, and a crystalline structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer to comprise a transition metal nitride layer selected from the group consisting of an amorphous structure, or a crystalline structure.
One having ordinary skill in the art would have been motivated to make the modification to a catalyst layer capable of expanding the reaction field of the electrochemical reaction, thus enhancing the power generation efficiency of the fuel cell (paragraphs [0003]-[0004]). 
Claim 4:	JP ‘603 discloses that the transition metal nitride layer comprises a morphology selected from the group consisting of nanostructured particles, microstructured particles, and thin films.
In particular, given that the transition metal nitride layer is of the same or similar composition and is deposited in the same or similar manner as that instantly disclosed (i.e. sputtering), JP ‘603 anticipates or renders a transition metal nitride layer selected from the group consisting of nanostructured particles, microstructured particles, and thin films.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer to comprise a transition metal nitride layer selected from the group consisting of an amorphous structure, or a crystalline structure.
One having ordinary skill in the art would have been motivated to make the modification to a catalyst layer capable of expanding the reaction field of the electrochemical reaction, thus enhancing the power generation efficiency of the fuel cell (paragraphs [0003]-[0004]). 
Claim 5:	JP ‘603 disclose s substrate (carrier) selected from the group consisting of carbon (paragraph [0019]). 
Claim 6:	JP ‘603 discloses that the electrode is selected from the group consisting of a fuel cell cathode, and a proton exchange membrane fuel cell cathode (paragraphs [0050] and [0055]).
Claim 7:	JP ‘603 discloses a method of forming an electrode catalyst for an Oxygen Reduction Reaction (ORR), comprising: 
a) depositing (via reactive sputtering deposition) a transition metal nitride layer (paragraphs [0015] and [0017]) on a substrate (carrier)(paragraph [0019]) to produce a deposited transitional metal nitride layer.
JP ‘603 does not disclose that b) forming an electrically conductive, partially oxidized surface layer in-situ on the transition metal nitride layer using an application of cycling between an oxidizing electrochemical voltage bias and a reducing electrochemical voltage bias in a liquid electrolyte, wherein the ORR catalyst surface-oxide-layer comprises from sub-monolayer to 20 surface oxide monolayers.	
Frericks et al. disclose, in a similar problem solving area, depositing a transition metal nitride (e.g. TiN), via cathode sputtering (reactive sputtering), on a substrate (Ti); and forming an catalyst electrically conductive, partially oxidized surface layer on the transition metal nitride layer (via an electrochemical process, which renders obvious an application of cycling between an oxidizing electrochemical voltage bias and a reducing electrochemical voltage bias in a liquid electrolyte)(abstract col. 2: 63-col. 3: 3; and col. 3: 18-26; col. 4: 12-17; and Figure 3). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer of JP ‘603 by incorporating the ORR catalyst electrically conductive, partially oxidized surface layer of Frericks et al.
One having ordinary skill in the art would have been motivated to provide a simulation electrode that would have had very good biocompatibility and high long-term corrosion resistance and which at the same time would have been produced rapidly and inexpensively (col. 1: 56-59).
Claim 8:	JP ‘603 discloses that the transition metal of the transition metal nitride layer is selected from the group consisting of Mo, Ni, Co, Fe, V, Ta, W, and Mn (paragraph [0015] and [0017]). 
Claim 9:	JP ‘603 discloses that the structure of the transition metal nitride layer is selected from the group consisting of an amorphous structure, and a crystalline structure.
In particular, given that the transition metal nitride layer is of the same or similar composition and is deposited in the same or similar manner as that instantly disclosed (i.e. sputtering), JP ‘603 anticipates or renders obvious a transition metal nitride layer selected from the group consisting of an amorphous structure, and a crystalline structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer to comprise a transition metal nitride layer selected from the group consisting of an amorphous structure, or a crystalline structure.
One having ordinary skill in the art would have been motivated to make the modification to a catalyst layer capable of expanding the reaction field of the electrochemical reaction, thus enhancing the power generation efficiency of the fuel cell (paragraphs [0003]-[0004]). 
Claim 10:	JP ‘603 discloses that the electrode is selected from the group consisting of a fuel cell cathode, and a proton exchange membrane fuel cell cathode (paragraphs [0050] and [0055]).
Claim 11:	JP ‘603 discloses that the structure of the transition metal nitride layer is selected from the group consisting of an amorphous structure, and a crystalline structure.
In particular, given that the transition metal nitride layer is of the same or similar composition and is deposited in the same or similar manner as that instantly disclosed (i.e. sputtering), JP ‘603 anticipates or renders obvious a transition metal nitride layer selected from the group consisting of an amorphous structure, and a crystalline structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer to comprise a transition metal nitride layer selected from the group consisting of an amorphous structure, or a crystalline structure.
One having ordinary skill in the art would have been motivated to make the modification to a catalyst layer capable of expanding the reaction field of the electrochemical reaction, thus enhancing the power generation efficiency of the fuel cell (paragraphs [0003]-[0004]). 
Claim 12:	JP ‘603 disclose s substrate (carrier) selected from the group consisting of carbon (paragraph [0019]). 

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729